Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 1 of 11




                            Exhibit 1
Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 2 of 11




                          UNITED STATES DISTRICT COURT FOR THE
                              SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 2:20-CV-14159-ROSENBERG/MAYNARD


      DJ LINCOLN ENTERPRISES, INC.                 )
                                                   )
             Plaintiff,                            )
                                                   )
      v.                                           )
                                                   )
                                                   )
      GOOGLE, LLC                                  )
                                                   )
             Defendant.                            )
                                                   )


                PLAINTIFF’S INTERROGATORIES AND
             REQUEST FOR PRODUCTION OF DOCUMENTS
             Plaintiff, DJ Lincoln Enterprises, Inc. (“Plaintiff”), by counsel, pursuant to Rules

      26, 33 and 34 of the Federal Rules of Civil Procedure (the “Rules”), hereby requests that

      defendant, Google, LLC (”Defendant”), answer the following interrogatories, separately

      in writing and under oath, and produce the following documents for inspection and

      copying at the law office of John C. Smith, Esquire, John C. Smith, P.A., 2385 NW

      Executive Center Drive, Suite 100, Boca Raton, FL 33431 or at another location or by

      another method agreed to by the parties, within the time prescribed by the Rules:



                                      Continued On Next Page




                                                  1
Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 3 of 11




                               DEFINITIONS AND INSTRUCTIONS

              1.      The term “document” shall mean and include all written and graphic

      matter of every kind and description, whether written or produced or transmitted by

      computer, typewriter, printer, photocopier or other machine or by hand, whether in

      printed form or on computer disk, and whether in the actual or constructive possession,

      custody or control of you, including, without limitation, any and all files, records, disks,

      emails, text messages, instant messages, iMessages, direct messages, letters,

      correspondence, memoranda, notes, statements, transcripts, workpapers, sound

      recordings, cds, dvds, videotapes, charts, reports, books, ledgers, registers, books of

      account, account statements, financial statements, checks, check stubs, deposit receipts,

      and any other written or graphic record of any kind, whether or not such documents are

      claimed to be privileged from discovery on any ground.

              2.      “You” and “your” shall mean the person or entity to whom/which this

      request or subpoena is directed, including his, her, their or its agents, representatives,

      employees, attorneys, experts, investigators, insurers or anyone acting on behalf of the

      foregoing.

              3.      “Person” or “person” means any individual, sole proprietorship,

      partnership (general or limited), limited liability company, limited liability partnership,

      corporation, association, trust or other entity.

              4.      “Relating to” means to refer to, reflect, pertain to, or in any manner be

      connected with the matter discussed.

              5.      “Plaintiff” means Plaintiff, DJ Lincoln Enterprises, Inc., including any

      agent, representative or employee of Plaintiff.



                                                     2
Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 4 of 11




             6.       “Defendant” means Defendant, Google, LLC, including any employee,

      independent contractor, engineer, officer, director, representative, or agent of the

      Defendant.

             7.       “Identify” or “identification”, when used in reference to a person, means

      to state their full name, their present or last known home and business addressees) and

      their present or last known home and business telephone number(s).             “Identify” or

      “identification”, when used in reference to a document, means to state or specify the type

      of document, e.g. letter, memoranda, etc., its date, its author, signer, addressee, its

      contents, and any other information necessary to identify the document for purposes of an

      interrogatory, request for production of documents or subpoena duces tecum. As an

      alternative to identifying the document, a copy may be attached to your answer. If any

      such document was but is no longer in your possession or subject to your control, state

      what happened to the document. “Identify” or “identification”, when used in reference to

      a communication, representation or discussion, means to state the person(s) to whom

      such communication was made, the medium of communication, e.g., letter, telephone,

      fax, email, etc., the date of such communication, and the subject matter and substance of

      such communication.

             8.       “Describe” means state what is requested to be described, including all

      facts and opinions known and held regarding what is requested to be described, and (I)

      the identity of each person involved or having knowledge of each fact or opinion relating

      to what is described, (II) the identity of each document evidencing the answer given or

      relating to what is disclosed in the answer given, and (III) all relevant or material dates or

      time periods.



                                                    3
Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 5 of 11




             9.     If you consider any document called for by a request for production of

      documents to be privileged from discovery, include in your answer/response a list of the

      documents withheld, identifying each document by date, author, addressee, all recipients,

      all persons who have seen the document, the title and a brief description of the subject

      matter which will allow for a determination whether the document is privileged. Finally,

      you should state the grounds upon which each document is claimed to be privileged.

             10.    The definitions used in the Plaintiff’s Amended Complaint filed in this

      action [ECF No. 19] are restated and incorporated herein by reference. To the extent of

      any inconsistency, the definitions in the Amended Complaint control.



                                      Continued on Next Page




                                                 4
Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 6 of 11




                                       INTERROGATORIES

             Plaintiff propounds the following interrogatories upon Defendant, to be answered

      separately, in writing, and under oath:

             1.      Identify all algorithms, systems and/or programs created by Defendant that

      were/are intended to rank, re-rank, index, de-index, classify, manipulate, favor, penalize,

      restrict, limit, promote, improve or otherwise alter or affect the position of a webpage or

      website on Defendant’s search engine results page.

             ANSWER:



             2.      Identify all written policies, practices, methods, procedures and guidelines

      published by Defendant, internally or otherwise, between 2010 and 2020 that discuss how

      Defendant finds, indexes, evaluates, and/or ranks websites.

             ANSWER:



             3.      Identify all documents, including reports and emails, published by

      Defendant, internally or otherwise, between 2010 and 2020 that mention or discuss

      “black lists”, blacklisting of websites, or that discuss the suppression, filtering,

      classification or categorization of websites, including the application of value judgments

      or opinions like as “unsafe” and “inappropriate”.

             ANSWER:




                                                  5
Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 7 of 11




                 4.   Identify all documents, including reports and emails, published by

      Defendant, internally or otherwise, between 2010 and 2020 that mention or discuss the

      imposition of penalties by Defendant against websites.

                 ANSWER:



                 5.   Identify all Search Quality Raters employed or engaged by Defendant

      between 2010 and 2020, and all employees or agents of Defendant who manually

      intervened in Search results.

                 ANSWER:



                 6.   Identify all articles or blogs published by Defendant and all consoles, help

      communities/centers or chatrooms in which any agent of Defendant, human or otherwise,

      offered advice between 2010 and 2020 concerning search engine optimization, how to

      increase the quantity and quality of traffic to a website, and/or the improvement of Search

      results.

                 ANSWER:



                 7.   Identify all sitemaps provided to Defendant by Plaintiff between 2010 and

      2020.

                 ANSWER:




                                                   6
Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 8 of 11




             8.     Identify       all     information          about     Plaintiff’s      websites

      www.SeniorLivingNation,com and https://SeniorCare.care contained in Defendant’s

      Search index, including, without limitation, the results of daily and/or monthly crawls

      and indexing between 2010 and 2020.

             ANSWER:



             9.     Describe in detail and identify ALL communications between Plaintiff and

      Defendant, including, without limitation, the substance of all chats, between 2010 and

      May 20, 2020. For EACH such statement, identify:

                    a.      Where and/or how such communications occurred, i.e., in person,

             by telephone, by mail, by email, by text message, or via an Internet chat;

                    b.      the date(s) of ALL communications;

                    c.      The identity of all participants;

                    d.      The exact words and/or entire substance of ALL statements made

             by Defendant to Plaintiff; and

                    e.      PRODUCE all documents that constitute, memorialize, evidence,

             demonstrate, show or refer to such communications, including all emails, text

             messages,    notes,   memoranda,      correspondence,      transcripts,    records   of

             conversations, screenshots, posts, and other records.

             THERE WILL BE AN OBJECTION RAISED TO ANY FACT NOT

      DISCLOSED IN RESPONSE TO THIS INTERROGATORY.

             ANSWER:




                                                   7
Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 9 of 11




                       REQUEST FOR PRODUCTION OF DOCUMENTS

             Plaintiff requests Defendant to produce complete and genuine copies of the

      following:

             UNLESS OTHERWISE NOTED, THE FOLLOWING REQUEST FOR

      PRODUCTION            OF      DOCUMENTS            SEEKS         DOCUMENTS       AND

      ELECTRONICALLY STORED INFORMATION FOR THE TIME PERIOD

      BETWEEN MAY 20, 2010 AND MAY 20, 2020, INCLUSIVE (the “RELEVANT

      PERIOD”)

             IF DEFENDANT HAS NO DOCUMENTS RESPONSIVE TO THE

      FOLLOWING REQUESTS, THE ANSWER SHOULD CLEARLY STATE

      “NONE” OR “NO DOCUMENTS”.

             1.      All documents identified in Defendant’s answers to the above

      Interrogatories and/or requested in or by the above Interrogatories.

             2.      All documents that constitute, evidence or reflect communications

      between Plaintiff and Defendant.



             THESE REQUESTS ARE CONTINUING IN NATURE AS PROVIDED

      FOR IN THE RULES.

             PLAINTIFF HEREBY REQUESTS THAT DEFENDANT SUPPLEMENT

      ITS   DISCOVERY         RESPONSES         IMMEDIATELY           UPON   RECEIPT    OF

      ADDITIONAL DOCUMENTS AND INFORMATION.



      DATED:         October 26, 2020



                                                   8
Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 10 of 11




                              DJ LINCOLN ENTERPRISES, INC.



                              By:   /s/ John C. Smith
                                    John C. Smith, Esquire
                                    John C. Smith, P.A.
                                    2385 NW Executive Center Drive, Suite 100
                                    Boca Raton, FL 33431
                                    561-394-4666 Voice
                                    561-962-2710 Fax
                                    jsmith@bocaiplaw.com
                                    www.boaciplaw.com

                                    Counsel for the Plaintiff

                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net

                                    Counsel for the Plaintiff
                                          (Application for Admission Pro Hac Vice
                                          To be Filed)




                                           9
Case 2:20-cv-14159-RLR Document 29-2 Entered on FLSD Docket 10/27/2020 Page 11 of 11




                                  CERTIFICATE OF SERVICE

              I hereby certify that on October 26, 2020 the foregoing was served on counsel for

       the Defendants electronically in PDF.




                                    By:    /s/ John C. Smith
                                           John C. Smith, Esquire
                                           John C. Smith, P.A.
                                           2385 NW Executive Center Drive, Suite 100
                                           Boca Raton, FL 33431
                                           561-394-4666 Voice
                                           561-962-2710 Fax
                                           jsmith@bocaiplaw.com
                                           www.boaciplaw.com

                                           Counsel for the Plaintiff

                                           Steven S. Biss (VSB # 32972)
                                           300 West Main Street, Suite 102
                                           Charlottesville, Virginia 22903
                                           Telephone:     (804) 501-8272
                                           Facsimile:     (202) 318-4098
                                           Email:         stevenbiss@earthlink.net

                                           Counsel for the Plaintiff
                                                 (Application for Admission Pro Hac Vice
                                                 To be Filed)




                                                 10
